Citation Nr: 1732818	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-15 835	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to an initial compensable evaluation for service-connected chronic bronchitis. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  To this limited extent only, the appeal of that issue is granted.


FINDINGS OF FACT

1.  The Veteran's first claim of service connection for a low back disability was denied in a May 1968 rating decision that was not appealed.

2.  No further evidence relevant to the Veteran's service connection claim for a low back disability was submitted for a period of one year following the May 1968 rating decision.

3.  Evidence submitted since the May 1968 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been received since the May 1968 denial became final; the criteria for reopening the previously denied claim for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty with the United States Navy from March 1965 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2016.  Although the Veteran's substantive appeal to the Board was limited to the issues of bilateral hearing loss and tinnitus, the Board waived timely filing of a substantive appeal and took jurisdiction of the low back disability claim when this case was previously before the Board in June 2016.  The Board remanded the case for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The issues of service connection for a low back disability and an initial compensable evaluation for chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251-52 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed his initial low back disability claim in February 1968.  The AOJ denied service connection for that claim in a May 1968 rating decision based on a finding that there was no current low back disability.  The Veteran was notified of that decision in a May 1968 notice letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen service connection in September 2009.

As no timely notice of disagreement or new and material evidence was received during the appeal period following the May 1968 notice letter, the May 1968 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a low back disability.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the May 1968 rating decision, the Veteran submitted evidence of a current disability and the AOJ obtained a VA examination of his thoracolumbar spine in March 2013.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a low back disability has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


REMAND

The Veteran's service connection claim for a low back disability was denied primarily based on the negative etiological opinion in the March 2013 VA examination, which cited the Veteran's February 1993 post-service injury as an intercurrent cause of the Veteran's chronic low back problems.  The examiner opined that there was no evidence to link the Veteran's in-service back injury to the 1993 injury or to his current disability.

The Veteran authorized VA to obtain his private medical records related to the February 1993 injury.  VA sent two requests, in November 2012 and January 2013, to McKenna Memorial Hospital.  In February 2013, a response was received indicating that the hospital had been sold to Christus Santa Rosa, which had retained all medical records.  However, no attempt to contact this second hospital or to notify the Veteran that his private records had been transferred is documented in the record.  A remand is necessary to attempt to obtain these records.

Further, the March 2013 VA examiner noted that the Veteran's first VA examination, in April 1968, found no contusion of the Veteran's back muscle.  The March 2013 examiner did not otherwise comment upon the findings of the April 1968 examination, particularly the notation that the Veteran's forward flexion was limited to reaching his fingertips 24 inches from the floor, the Veteran's history of chronic lumbosacral strain, or the Veteran's reports that he experienced "low-back aching and discomfort with bending and lifting" since his in-service injury.  The March 2013 examination is therefore inadequate, and on remand another VA opinion which addresses the above deficiencies should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

As regards the Veteran's claim for chronic bronchitis, the AOJ granted service connection in December 2016, assigning a noncompensable rating.  The Veteran filed a timely notice of disagreement in January 2017, contesting the rating assigned and requesting an evaluation of 10 percent or higher.  To date, no statement of the case respecting the rating assigned for the service-connected chronic bronchitis has been issued to the Veteran.  As the Veteran has appropriately initiated the appellate process respecting this claim, VA has a duty to issue a statement of the case so that the Veteran may complete his appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the matter is remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Promulgate a statement of the case on the issue of increased evaluation for the Veteran's chronic bronchitis.

2.  Secure the necessary release for the Veteran's treatment records from Christus Santa Rosa, and any other private treatment the Veteran identifies for his low back that is not already of record, and attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, forward the claims file to an appropriate VA practitioner to determine whether the Veteran's low back disability is related to his military service.  After reviewing the claims file, the examiner is to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began in or is otherwise caused by service, to include his in-service back injury for which he sought treatment.

The examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service, including those reported in the April 1968 VA examination.  The examiner should also comment upon whether any such symptomatology might have contributed to his February 1993 post-service injury.  

All opinions must be accompanied by an explanation setting forth the facts and medical principles relied upon to arrive at an opinion.  If the examiner opines that any of the above issues cannot be resolved without resorting to mere speculation, then a detailed explanation as to why this is so must be provided.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for a low back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD: 	K. Josey, Associate Counsel

Copy mailed to:	Texas Veterans Commission


Department of Veterans Affairs


